DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 05/25/2020. Claim 18 was canceled in this preliminary amendment. Claims 1-17 and 19-21 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullbright et al. US 2017/0199887 (“Fullbright”).
As per independent claim 1, Fullbright teaches A method for data backup (A method for data backup is provided, para 0010), comprising:
obtaining an attribute value associated with a backup task to be run (Referring to FIGS. 3-4, at block 302, a backup tool 101 (FIG. 1) receives indication of a source data set, a source host, a backup level, and a cloud destination, para 0028), the backup task being used for backing up data on a client terminal to a server through a network (FIGS. 3-4 depict flowcharts for managing backup between a storage source and a cloud destination, para 0027. The indication received by the backup tool 101, at block 302, may be provided by a user, para 0028, for example, of a the attribute value comprising a value of at least one of an attribute of the client terminal (At block 304, the backup tool 101 may query the storage controller to obtain the size of the data set, para 0029 and FIG. 3), an attribute of the server (At block 306, the backup tool 101 may query the cloud storage to obtain a maximum individual object size that can be stored in the cloud storage, para 0030 and FIG. 3), and an attribute of the network (At block 312, the backup tool 101 determines the maximum size of the bandwidth from the backup tool 101 to the cloud storage, para 0038 and FIG. 3);
determining, based on the attribute value, a number of threads to be used to perform the backup task on the client terminal (At block 314, the backup tool 101 determines the number of multi-part, multi-threaded put operations, para 0039 and FIG. 3. The maximum number of threads for a multi-part, multi-threaded put operation is determined, para 0042);
causing the client terminal to perform the backup task using the number of threads to back up the data (Referring to FIG. 4, at block 423, the backup tool 101 supplies the data object for transmission to the cloud destination via a cloud interface. The put operations are performed by the maximum number of threads concurrently, para 0065).
As per dependent claim 2, Fullbright discloses the method of claim 1. Fullbright teaches wherein determining the number of threads comprises: using the attribute value and a thread prediction model to obtain the number of the threads (The number of put operations is provided by the equation shown in para 0043. Each put operation is performed by a thread, para 0013. Hence, determining the number of , wherein the thread prediction model that characterizes an association between at least one of the attribute of the client terminal (The equation shown in para 0043 includes the size of the data set, para 0043), the attribute of the server (Attribute of the cloud includes the maximum size of each part, para 0043 (equation) and para 0030 (block 306 of FIG. 3) and the attribute of the network (Maximum size of the bandwidth from the backup tool 101 and the cloud storage, para 0038) and the number of threads (The number of threads is used to determine the number of put operations in equation shown in para 0043).
As per dependent claim 5, Fullbright discloses the method of claim 1. Fullbright teaches wherein the attribute of the client terminal comprises at least one of the following: a number of processor cores of the client terminal (FIG. 5 depicts a computing device including multiple cores), a processing resource utilization rate of the client terminal, a storage resource utilization rate of the client terminal, an input/output resource utilization rate of the client terminal, a number of files to be backed up by the backup task on the client terminal (Determine number and size of data objects to be backed up, para 0024), and a size of data to be backed up by the backup task on the client terminal (The size of the data set to be backed up is determined, para 0029).
As per dependent claim 6, Fullbright discloses the method of claim 1. Fullbright teaches wherein the attribute of the server comprises at least one of the following: a number of backup and recovery tasks being run on the server (The maximum number of threads that can be used for a simultaneous transfer of a data object, para a processing resource utilization rate of the server, a storage resource utilization rate of the server (Maximum individual object size that can be stored in the cloud storage is determined, para 0030), and an input/output resource utilization rate of the server.
As per dependent claim 7, Fullbright discloses the method of claim 1. Fullbright teaches wherein the attribute of the network comprises at least one of the following: an available network bandwidth (The bandwidth of the connection to the cloud storage, para 0015) and network round-trip time.
As per claims 8-9 and 12-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5-7. For processor and memory see FIG. 5 of Fullbright.
As per claims 15-16 and 19-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5-7. For computer program product on a non-transitory computer readable medium, see para 0078 of Fullbright.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fullbright in view of Fang et al. US 2018/0095816 (“Fang”).
and the number of threads for executing the historical backup task (The backup tool 101 can maintain a history of backup operations, para 0028. The number of put operations and hence the number of threads for the historical backup operation may be maintained, para 0032).
Fullbright may not explicitly disclose, but in an analogous art in the same field of endeavor, Fang teaches further comprising: obtaining execution records associated with a historical backup task (Backup log data from historical backup events is received, step 302, para 0023 and FIG. 3), each of the execution records comprising at least a historical value of the attribute of the client terminal (Examples of features extracted into a filtered backup log includes number of files or objects backed up, aggregate amount of data backed up, para 0024), a historical value of the attribute of the server (An anomaly may be detected in a production server represented in a data log, para 0026), a historical value of the attribute of the network (The network protocol may be ethernet or other protocol, para 0019), backup efficiency of the historical backup task (Detect anomalies in backup logs associated with backups performed outside a training period, para 0020);
training the thread prediction model based on the execution records (Features extracted may be stored as time series of feature sets, vectors, etc. The time series data are used to “train” a predictive model (step 308), such as a statistical model, para 0024 and FIG. 3).
Given the teaching of Fang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify of the execution records comprising at least a historical value of the attribute of the client terminal, a historical value of the attribute of the server, a historical value of the attribute of the network, backup efficiency of the historical backup task; and training the thread prediction model based on the execution records”. The motivation would be that backup logs provide actionable predictive results that can help identify backup issues, para 0014 of Fang.
As per dependent claims 10 and 17, these claims are rejected based on arguments provided above for similar rejected dependent claim 2.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fullbright in view of NPL Gavanker et al. “Eager Decision Tree”, 2017 2nd International Conference for Convergence in Technology (12 CT), 2017, (“Gavanker”).
As per dependent claim 4, Fullbright discloses the method of claim 2. Fullbright may not explicitly disclose, but in an analogous art in the same field of endeavor, Gavanker teaches wherein the thread prediction model comprises a very fast decision tree (VFDT) model (An eager decision tree for a training model is proposed, page 2 column 2 Section III).
Given the teaching of Gavanker, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fullbright with “wherein the thread prediction model comprises a very fast decision tree (VFDT) model”. The motivation would be that the eager decision tree can accommodate for unknown values that may not be acquired due to high acquisition cost, privacy etc. page 1 column 1.

Conclusion
The Examiner also considered other references for this patent application. These references are Curran et al. US 2004/0267838 (“Curran”) and Armorer et al. US 7,574,461 (“Armorer”).
Curran teaches that a backup workload is split among a plurality of worker threads to carry out backup operation of each workload piece, para 0042 of Curran. 
Armorer teaches dividing a data set for backup in parallel by multiple threads, col 2 lines 17-18 of Armorer.
These other references considered by the Examiner and the references specifically used by the Examiner in the art rejection collectively assert against the patentability of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132